Citation Nr: 0026807	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran had active military service from June 1976 to 
October 1978.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the appeal period, the veteran relocated within the 
jurisdiction of the VARO in Houston, Texas.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

In the May 1999 substantive appeal, the appellant requested a 
personal hearing before a Member of the Board of Veterans' 
Appeals (Board) at the local RO.  He was scheduled for a 
videoconference hearing before a Member of the Board in March 
2000.  There is no letter on file indicating that he was 
willing to accept a videoconference hearing in lieu of an in-
person hearing at the RO.  A report form is on file showing 
the scheduled date and that he failed to report for the 
hearing.  

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the appellant in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1999).  
There is no indication contained in the claims file that the 
appellant desires to withdraw his request for a personal 
hearing.  He has a right to a hearing on appeal before a 
Member of the Board for the purpose of presenting argument 
and testimony relevant and material to the issues on appeal.  
To accord full due process, therefore, the claim must be 
remanded to allow a hearing before a traveling Board Member

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
traveling Member of the Board.  The 
appellant should be advised of the 
hearing schedule and scheduled for a 
hearing, that, to the extent possible, 
accommodates any request the appellant 
may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
appellant regarding the scheduling of the 
Travel Board hearing should be documented 
in the claims folder.

Alternatively, if the RO wishes to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  If the appellant affirmatively 
responds to this communication, in 
writing, then such a hearing should be 
scheduled and the appellant provided with 
adequate notification of the time and 
place.  All communications with the 
appellant regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.





		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



